EDGERTON, Circuit Judge.
I concur in the result and, except for one point, in the opinion. Obviously, nothing could excuse the crime the appellant committed. It does not follow that his counsel had no right to make a plea for clemency. Pleas for clemency seldom amount to excuses for crimes. And the right to counsel includes the right to be heard.
In the District of Columbia the jury decides whether rape shall be punished by death. D.C.Code (1940) § 22 — 2801. The appellant was, as the jury knew and were entitled to know, an illiterate Negro. In trying to persuade the jury that he should be imprisoned rather than executed, his counsel commenced an argument that the community had some responsibility for what he was and so for what he did. The court sustained an immediate objection and said: “Don’t blame the community for what happened. * * * I am not going to allow you to.”
Unless the right to be heard is limited to arguments with which everyone agrees, I know of no theory on which the court’s action can be supported. I think it clear that the court erred. But I also think it practically certain that counsel’s argument, even if he had been allowed to complete it, would not have been successful in this case. Therefore I am not prepared to call the court’s error prejudicial or to conclude that it makes a new trial necessary.